 TREND MILLS, INC.143SUPPLEMENTAL CONCLUSIONS OF LAWRespondents did not violate Section 8(a)(I) and (5) of the Actas alleged in theamended complaint.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and upon the entirerecord in thecase, I recommend that the complaint be dismissed in its entirety.Trend Mills, Inc.andTextile Workers Union of America, AFL-CIO-CLC.Case No. 10-CA-5385.August 2, 1965DECISION AND ORDEROn November 30, 1964, Trial Examiner Eugene F. Frey issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practiceswithin the meaning of the National Labor Relations Act, as amended,and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.He also found that the Respondent had not engaged in otherunfair labor practices alleged in the complaint and recommended dis-missal of those allegations.Thereafter, the Respondent, the GeneralCounsel, and the Charging Party each filed exceptions to the TrialExaminer's Decision and supporting briefs.Pursuant to the provisions of Section 3 (b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed, except as hereinafter noted.The Boardhas considered the Trial Examiner's Decision, the exceptions andbriefs, and the entire record in this case and hereby adopts the find-ings,' conclusions, and recommendations of the Trial Examiner withthe following modifications.In dismissing the allegation that the Respondent refused to bargainwith the Union in violation of Section 8(a) (5), the Trial Examinerfound that the appropriate unit comprised 96 employees on the demanddate and, accordingly, that 49 valid authorizations were necessary tosupport the demand. The General Counsel's contention that he shouldhave been permitted to litigate the supervisory status of 2 of the 96employees appears to us to be well taken; therefore, for purposes ofIThe Trial Examiner's Decision occasionally refers to 1964 as the year in which cer-tain events of the Union's organizational campaign, and Respondent's subsequent inter-views with its employees, occurred.Since the campaign and the interviews all took placein 1963, these inadvertences are hereby corrected154 NLRB No. 7. 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis Decision, we shall accept his claim that the 2 disputed employeesare supervisory personnel who should be excluded from the bargainingunit.The unit would then consist of 94 employees, and the number ofemployee designations necessary to establish the Union's majoritystatus is reduced to 48.Of the 54 cards offered in evidence by the General Counsel, the TrialExaminer found that only 30 could be considered dependable delega-tions of bargaining authority.Since this figure falls far short of amajority of the employees by either of the contended methods forreckoning the size of the unit, the Trial Examiner thereupon recom-mended dismissal of the 8 (a) (5) charge. In concluding, as we do, thatdismissal is the proper disposition of the refusal-to-bargain count, wefind it unnecessary to approve all of the factual findings or evidentiaryanalyses made by the Trial Examiner. It is only necessary here toaffirm his conclusion that the record raises such grave doubts about thevalidity of a sufficient number of the cards submitted by the GeneralCounsel that the Union's assertion of majority representation at thecritical time cannot be sustained.It seems clear to us that the authorization cards purportedly signedby William Fox, Benjamin Coulter, and Willie Cunningham may notbe counted, in view of the testimony by the former two employees thatthey had never signed such cards, and the testimony by the latter that,although he signed a card, he quickly retrieved it, erased his signature,and threw the card away.2 Employees James Kirby, Charles Johnson,and Robert Pruitt did not read the cards, and authorized other employ-ees to sign on their behalf after being told merely that the cards wouldbe used to secure an election in the plant.The solicitors told BillySmith, Leroy Jones, Eugene Autry, and Larry Ray Brown that theonlypurpose of the cards which they signed was to authorize the hold-ing of an election .3 Jack Jones, who is unable to read, had his wifesign his name to a card upon the same representation.The circumstances under which these, and perhaps other, cardsrejected by the Trial Examiner were signed lead us to the conclusionthat the General Counsel has not established that at least 48 employeeshad selected the Union as their bargaining representative on thedemand date.Accordingly, we affirm the Trial Examiner's dismissalof the Section 8(a) (5) allegations of the complaint.2We disagree with the Trial Examiner's ruling that the General Counsel could not in-troduce, through these witnesses, samples of their genuine signatures, for the purpose ofcontradicting their testimony that they did not sign the union cards which bore theirnames.Rather than an impeachment of the witnesses, the offer appears to have beenan attempt by General Counsel to prove his case by the use of other, independent evidence,with the witnesses merely being required to authenticate the samplesCf. 3 Wigmore,Evidence§ 907 (3d ed 1940). Our examination of the rejected samples, however, doesnot persuade us that the witnesses' testimony that the signatures on the cards were nottheirs should be discredited.Member Jenkins would accept the cards signed by Smith,Jones,and Autry, butwould exclude Brown's card for the reason that he was apparently unable to read andhad been misinformed as to the meaning of the card. TRENDMILLS,INC.145ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Recommended Order of the Trial Examiner, and orders thatRespondent, Trend Mills, Inc., Plainville, Georgia, its officers, agents,successors, and assigns, shall take the action set forth in the TrialExaminer's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThe issues in this case are whether Respondent, Trend Mills, Inc., during anorganizing campaign of Textile Workers Union of America, AFL-CIO-CLC, hereincalled the Union, at its Plainville, Georgia, plant, (1) interrogated employees abouttheir union affiliation and desires, promised them benefits and threatened them withvarious reprisals to dissuade them from joining or assisting said Union, and per-suaded them not to obey subpenas issued by the Board for their attendance at thehearings herein, in violation of Section 8(a) (1) of the National Labor Relations Act,as amended, 29 U.S.C. Sec. 151,et seq.,herein called the Act, and (2) refused tobargain collectively in good faith with said Union as the exclusive bargaining rep-resentative of employeesin anappropriate unit, in violation of Section 8(a)(5) ofthe Act.The issuesariseon a complaint issued August 6, 1963 (as amended at thehearing),1 by the General Counsel of the Board through the Regional Director forRegion 10, and the answer of Respondent, amended at the hearing, which admitsjurisdiction but denies the commission of of any unfair labor practices.On due notice, a hearing on the issues was held before Trial Examiner Eugene F.Frey on 12 days between October 8, 1963, and June 26, 1964, in which all partiesparticipated fully through counsel.During the hearing I reserved decision on admis-sion of various union authorization cards offered in evidence by General Counsel,and on Respondent's motion at the close of testimony to dismiss the complaint onthe merits.My decision on the offers and the motion will appear in the appropriatefindings and conclusions in this Decision.The parties waived oral argument, butI have received a written brief from Respondent, a telegram from counsel for Gen-eral Counsel summarizing arguments he made during the hearing on various issues,and a short statement of position from counsel for the Intervenors, all of whichhave been carefully considered by me, together with oral argumentsof all counselduring the hearing, in making this Decision.Upon the entire record in the case, including my observation of thewitnesses onthe stand, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a Georgia corporation which at all material times herein has main-tained offices and plants at Plainville, Rome, and Dalton, Georgia, in which it hasbeen engaged in the manufacture, sale, and distribution of carpets and rugs. In the12 months preceding the issuance of the original complaint Respondent in the courseof its business sold and shipped products valued in excess of $50,000 directly fromitsPlainville plant to point outside the State of Georgia. I find that Respondent isand at all times material herein has been engaged in commerce within the meaningof Section 2(6) and (7) of the Act.H. THELABOR ORGANIZATION INVOLVEDThe Unionis, and at all material times herein hasbeen,a labor organization withinthe meaningof Section 2(5) of the Act.1 The complaint Issued after Board Investigation of charges filed by the U uvn onJune 27 and July 29, 1963.206-446-66-vol. 154-11 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDIll.THE ALLEGED UNFAIR LABOR PRACTICESA. The Union campaign and request for bargaining, the representation proceedingInMarch 1963 the Union began an organizing campaign at Respondent's Plain-ville plant, during which it distributed white propaganda leaflets, with white unionauthorization cards as part thereof, to employees at the plant gates on several occa-sions, and also solicited employees through employee committees to sign both whiteand blue authorization cards. It also distributed other propaganda and held meet-ings for employees, which will be discussed below.On April 10, the Union formallynotified Respondent, by letter to the Plainville plant, that it represented "the majorityof your employees," and requested a meeting for contract negotiation.On April 11the Union filed its petition with the Board in Case No. 10-RC-5551, seeking cer-tification as bargaining representative of employees in a unit consisting of "all pro-duction and maintenance employees including plant clerical employees at the Com-pany plant in Plainville, Georgia, excluding all office clerical employees, professionalemployees, truckdriver, guards, and supervisors as defined in the Act."The peti-tion estimated 84 employees in this unit.Respondent received the Union's letter, aswell as notice of the petition and its contents, on Friday, April 12, and replied to theUnion's request by letter of April 16, stating its disbelief that a "majority of ouremployees in an appropriate unit consisting of our three inter-related plants in Floyd,Gordon and Whitfield Counties" had chosen the Union as their bargaining agent,declined to meet with the Union, noted the filing of the petition seeking an election"limited to a portion of one of our plants," and suggested that since the matter wasbefore the Board, it could best proceed through the Board machinery.The Unionwrote back on the 19th that it claimed bargaining rights for employees at the Plain-ville plant only, and stated it was prepared to submit signed membership cards asevidence of its majority status at Plainville for check by a neutral party against theplant payroll.Respondent received this letter on the 22d, and answered on the24th that it could not agree that the Plainville plant was the appropriate unit, andrejected the membership cards as evidence of free choice of representative by theemployees because it did not know the circumstances under which the cards wereprocured, and assumed that these questions would be resolved in orderly fashion bythe Board in the pending hearing (which the Board had already set for May 8).After the hearing, at which evidence was adduced on the appropriate unit, theRegional Director on June 7 issued his Decision and Direction of Election, findingthat the employees at Plainville alone were an appropriate unit.2On June 12 and28 Respondent moved the Regional Director to reconsider the unit finding solely onthe basis that actual removal of employees and operations from the Plainville to theRome plants was underway, in accordance with a prior decision and schedule formerger of the two plants. The Regional Director denied the motions on June 21 andJuly 1, and Respondent appealed to the Board on the latter date for review of hisdecisions.The Board denied the appeal on July 23. The Union on August 2 with-drew its petition in the representation case, hence no election has been held.1.Sufficiency of the demandRespondent attacks the letters of April 10 and 19 as legally insufficient requests forbargaining, because the Union did not clearly specify in either the scope of theappropriate unit, as required by the Board Decisions inThe C. L. Bailey GroceryCompany,100 NLRB 576, 579, andSportswear Industries, Inc,147 NLRB 758.General Counsel admitted at the hearing that these letters fall short of specifying theunit with the particularity required by these decisions, but claims that the deficiencyissupplied by the petition which limited the unit to production and maintenanceemployees at Plainville, with specified exclusions noted therein. I agree with thiscontention.Though Respondent was in doubt from the April 10 letter as to theexact scope of the unit (whether one plant or more), that doubt was clarified by theUnion at its request in the letter of April 19, but even before that by specific relinea-tion of the composition of the unit, and its limitation to one plant, in the petition.2He found the exact unit as "all production and maintenance employees of TrendMills, Inc., and of Trend Latex & Chemical Company at their Plainville, Georgia, plant,including the tufting machine fixer, serger fixers, plant clerical employees, shipping de-partment employees, and the local truckdriver, but excluding over-tbe-road truckdrivers,office clerical employees, professional employees, guards, Bryon Reeves, Pat Tortosa, JohnL.Wooten, Ralph White, the dispatcher,the plant manager, and all other supervisors asdefined In the Act." TREND MILLS, INC.147After receipt of these documents, Respondent raised no question about its composi-tion when it wrote the Union on the 24th, claiming only that a three-plant unit wasthe only appropriate one.Although the Union's letter of the 19th had not specificallyincluded or excluded truckdrivers, Respondent recognized, as it now admits, thatthe Union was thereby claiming all employees at Plainville, except those excludedby the terms of the Act. The letter did not allude to truckdrivers or the petitiondescription, hence Respondent had no reason to believe that the Union was therebychanging or withdrawing the composition of the unit as stated in the petition, whichwas significant as the formal unit designation required by law.Considering thethree documents together, I conclude that Respondent on April 12 (when it got theformal petition) had no reasonable doubt as to the scope or composition of theunit sought, hence I find that the Union made a proper demand for bargaining April 12,1964,3 for employees at Plainville only in the unit set forth in the petition.2.The appropriate unitOn the unit issue, Respondent claims that at the time of the Union's request tobargain, it had a bona fide doubt as to the appropriateness of the single-plant unitclaimed by the Union, and that it is not required to bargain as to that unit becausein fact a multiplant unit covering Plainville, Dalton, and Rome (or in the alterna-tive,Rome and Plainville) is the only appropriateunit.It is well settled that anemployer's good-faith doubt as to the appropriateness of the unit is a good defenseto a charge of unlawful refusal to bargain. SeeN.L.R.B. v. Dan River Mills, Incor-porated, Alabama Division,274 F. 2d 381, 386-389 (C.A. 5). But his doubt aboutthis or the Union's majority status may not be considered bona fide if it appears thathe has in fact denied recognition by using that excuse as a subterfuge to delay rec-ognition or to gain time in which to take action to undermine the Union or to dis-sipate its majority.N.L.R.B. v. Irving Taitel, et al., d/b/a 1. Taitel and Son,261 F.2d 1, 5 (C.A. 7), cert. denied 359 U.S. 944.General Counsel's main contention isthat Respondent had engaged in a pattern of unlawful coercion of employees through-out the campaign of such kind and extent as to demonstrate that it never entertaineda bona fide doubt of the Union's majority, but was trying from the beginning toavoid recognition by dissipating the Union's majority status by unlawful means, sothat its defenses based on the lack of appropriate unit and majority status of theUnion are untenable under the principle ofJoy Silk Mills, Inc.,85 NLRB 1263, enfd.as modified 185 F. 2d 732 (C.A.D.C.), cited inCameo Lingerie, Inc.,148 NLRB 535.Since this contentionrestsupon alleged unlawful conduct of Respondent startingbefore the Union requested bargaining and Respondent posed the unit issue, it over-rides that technical issue and requires analysis of Respondent's overall conduct beforewe consider the unit question in itself.That approach is also required by GeneralCounsel's argument that alleged coercive conduct of Respondent requires that onlylimited rules of evidence be applied in determining whether union authorization cardsoffered by him are reliable proof of the Union's majority status,However, theBoard has held that resolution ofa Joy Silk Millsissue alone requires a considera-tion of all relevant circumstances, and cannot be solved by any mere mechanicalapproach .43.The nature and scope of the Union's campaign, and Respondent's reaction to itThe Union began its campaign on March 21, 1964, when it distributed white unionleaflets containing a white union authorization card to employees at the Plainvilleplant gates.It distributed six other leaflets to employees through May 24, and heldmeetings with groups of employees on March 23 or 24 and 31 and April 7, 1964.Respondent learned about the campaign as soon as the leaflet distribution began,was also aware that employees at Plainville thereafter openly discussed it amongthemselves and with supervisors in the plant, and kept abreast of the progress of thecampaign both from talks with and rumors among the employees and perusal ofvarious union leaflets as they came out.After discussions among top management,8Jaek Gordon, et al., d/b/a Ivy Hill Lithograph Company, and Record Packaging Cor-poration,121 NLRB 831, 835, footnote 13. I have carefully considered other cases citedby Respondent on this point, but find them inapposite on the facts.' InCameo Lingerie,Inc.,148 NLRB 535, the Board held that"the question whether anemployer who commits violations of Section 8(a) (1) also intends to undermine the Union'smajority or otherwise defeat the employees'unionization may not be answered mechani-cally;itmust turn upon a consideration of all relevant circumstances." 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDProduction Manager Harry Haines, who was responsible for production in the threeplants, early gave plant managers and foremen orders to report to him anything theyheard about the campaign, as well as employee complaints of any kind.WhenRespondent learned from these sources that the Union was making "serious inroads"among the workers (as stated by Vice President Lipson), it determined to havesupervisors talk to employees, to ascertain their complaints, to acquaint them withexisting company benefits and "sell them on the company," discuss with them theadvantages and disadvantages of unionization, and explain its own reasons why itpreferred no union at Plainville. In preparation for this, Plainville Plant ManagerJack A. Tolbert and Production Planning Manager John L. Wooten were briefed byHaines and company counsel on the procedure that supervisors could follow underthe Act, including the advice that they could not interrogate employees about sign-ing cards or their union activities or sentiments, nor could they make any promisesor threats to them to persuade them to abstain from joining or voting for the Union.5Starting shortly after the filing of the petition, Tolbert began to have talks withemployees on Company time, some at their work stations but most in the office, inthe presence of Production Planning Manager John L. Wooten.He had several talkswith many of the employees on the subject. In five or six of the earliest office dis-cussions Vice President Nathan Lipson was present. In this manner, managementcontacted most of the work force of about 85 within 3 weeks after April 11.6In the discussions at which he was present, Lipson did most of the talking, withTolbert and Wooten adding some comments.He asked the employees at the outsetif they had any problems about which they were unhappy, and said they always hadthe right to talk directly to management about them.He and Tolbert also askedemployees one of these questions: how, or if, they felt a union in the plant couldbetter their position or get them more than they already had; what they thought orknew about unions in general and the purpose and operation of a union; and whatthey thought or knew about this Union.In answer to the questions, employee Wyman Autry told the officials that theemployees needed a union because he felt some employees had not been treatedfairly, and cited an instance where some had failed to receive requested transfersfrom second to first shift after a talk with former General Manager Hines in 1962and 1963 before the campaign started.However, he also said that he did not knowif the Union could help the Plainville plant.This led to discussion about the effectof unions in big and small plants, and Tolbert and Wooten stated their opinion thata union was good in large plants like the nearby Celanese mill, but the Plainvilleplant was too small for it to do much good.Wooten also cited his experience witha union in another local textile plant, saying 30 or 40 people had lost their jobs thereduring a strike.During the talk, Autry mentioned that he had been to a union meet-ing where the union agent and organizers had told the employee about the benefitsthe union could get them.Tolbert replied that the employees should go to thesemeetings to hear what the Union had to say. Lipson added that he felt the Unioncould not help the employees at Plainville in any way and, to prove it, he would beglad to debate theprosandconsof union benefits with the union men and try toprove they were liars. In closing, Lipson and Tolbert told Autry that it was a freecountry, that he had to make up his own mind how he would vote, and they wouldbe very happy if he voted against the Union, but it was his own decision to do as hewanted.In answering the questions, employee Edward E. Chastain said he did not knowhow a union would benefit the workers, but complained that he did not like to work12 hours a day, for 6 or 7 days a week, and wanted Sunday off. On query by Lipson,he said his complaint to former Manager Hines about the Sunday work had producedno result.Lipson then said that Chastain should see Tolbert about it, and they wouldarrange it so that he would not have to work any Sundays in the future.Lipson presented in all these talks the advantages of the Company by explaininghow the Company was growing, its plans for the future, that it was always trying todo its best for the workers by paying the best wages and giving the best benefits itcould afford, that an employer often can pay employees only what it can afford, andthat a union can only get them certain benefits but not some things which theemployer couldnot afford.5Tolbert already knew of these limitations from his past experiences with the sameunion while a supervisor at another local textile mille The above facts are found on credited testimony of Lipson,Tolbert,Wooten, Haines,and James O'Shea. TREND MILLS, INC.149Employee Lumis B. McCormick answered Lipson's questions by asserting that hethought the workers would benefit by a union "if it was run right." Lipson askedhim if he had ever belonged to a union or worked in a union plant and McCormicksaid he had in California.He also complained about a "raw deal" he had receivedin his transfer to another job after a carpet had been damaged in a machine be wasoperating; he felt he had been unfairly charged with the damage, but got nowherein complaining to former Manager Hines.Lipson did not attempt to settle thisproblem for him, but made the same statements and arguments about Companybenefits that he made to others.?He also told McCormick that the Company wouldnot "take this lying down." 8About May 1 Production Manager Haines called McCormick to his office for adiscussion of his complaint.McCormick again recited the complaint and his inabilityto get redress.He also said other employees had problems on which they could notget help from Hines since he had transferred to Plainville.Haines said workersalways had the right to see him (Haines) about such problems.He then askedMcCormick what he thought a union could do for workers at Plainville, and McCor-mick said he really did not know, but felt it could do something about the problemshe had mentioned, saying he had worked in a union plant in California and felt aunion was a good thing for workers if run properly.McCormick also complainedabout his general lack of progress in the plant, and Haines explained to him theCompany policy of promotion on merit plus other factors as job vacancies appeared,and said McCormick would be considered for such openings as they came up inaccordance with the policy.°Later in May, Haines had a similar talk with employee Edward E. Chastain in whichhe asked similar questions and expressed some of the Company antiunion views pre-viously stated by Lipson and Tolbert.On an occasion about the middle of June,Wooten asked Chastain at his machine what he thought about the Union, andChastain replied he did not think it would come into the plant.ioTolbert's remarks to most employees followed the same general pattern as Lipson'sremarks.He began by asking the worker how he was getting along, how he liked hisjob, and if he had any complaints. If the worker stated a grievance, or indicated thathe had been unable to have it settled, Tolbert would discuss it, find out what attemptsthe employee had made to obtain redress from his foreman, state the Company posi-tion on the matter, and try to satisfy the worker's complaint if possible.At the sametime he would remind the worker that if he had any other complaints, he could alwayscome to Tolbert who would be ready to discuss it with him and try to straighten it out.He then said he knew there was a union campaign going on, and he wanted to knowhow the worker felt "that the Union would help you and other workers, and in whatway"; at times he phrased the question substantially thus- "What do you feel theUnion can give you and other workers that the Company is not already giving"; healso asked some, "What do you know about this union" or "this union business," andothers, "What do you know about Unions." Some workers replied that they knewlittle or nothing about this Union; others said they thought it would be a good thingfor the workers if it was run properly, and that it was needed to get better conditionsand wages or correct instances of unfair treatment of employees. In answer to bothgroups, particularly those who stated positive views and complaints, Tolbert explainedin detail the advantages and benefits Respondent was already giving employees,explaining that it was paying them the best wages and benefits it could afford, that theCompany was treating them right, and he did not think that the Union could get any-thing for them that they could not get for themselves; and that this was a small, newplant, and there was a limit to what the Company could afford to pay them and givethem in benefits, if it did not have money to give them more.He also said that ifthe Union came into the plant and forced the Company to pay higher wages and giveIn a talk with Tolbert shortly before, McCormick had made the same complaint, andTolbert had replied that he was not in charge of the plant when that happened, but thathe did not think McCormick would do a thing like that, that he had more confidence inMcCormick's ability to do any jobhe was given.8 The findings on the Lipson talks are made on credited testimony of the employeesinvolved, and corroborating testimony of Lipson, Tolbert, and Wooten.Testimony ofany of these witnesses at variance with the findings is not credited.e This discussion is found on credited testimony of McCormick and Hainesio These talks are found on credited testimony of Chastain.Testimony of Haines andWooten In conflict therewith is not credited, in view of the Company policy and campaignof widespreadtalkswith andinterrogation of employees found above.However, for rea-sons statedbelow andin the faceofWooten's categoricaldenial,I do not credit Chastain'stestimony of a query by Haines about signing a card. 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDbenefits it could not afford, it might force the Company to shut down if it could notmake a profit,and might put it out of business.He also told some workers that if theUnion came into the plant,while it might get them a raise in wages by negotiationwith the Company,the workers would also have to pay union dues, and,since thecarpet industry was very competitive(with very small profits for the employers) if theUnion compelled the Company to pay higher wages, it would have to make changesto cut costs in order to remain competitive with other concerns to stay in business-one change would probably involve cutting down on overtime work and puttingon a third shift.He also stated that in his opinion the Union would not work well ina small plant,and that the workers would be better off without it.He explained toeach worker that he was only trying to give him Tolbert's and the Company's viewsabout why a union was not advisable in the plant,but was not trying to tell theworker how to vote in the election or what to do about the Union, as that was theworker's own business,he was free to make up his own mind about it, to decidewhether he was for or against the Union, that there would be a secret ballot electionin which he could vote as he pleased, but Tolbert wanted him to think seriously beforehe made up his mind how to vote,and hoped that after considering the Companybenefits, the workers would vote against the Union.11In Tolbert's talk with Eddie Stanley,the latter asked if he would get a 5-cent raise,reminding Tolbert that workers in the Rome and Dalton plants had recently receivedone.Tolbert replied that Respondent had given those raises recently, in line withsimilar raises given throughout the industry,but that, on advice of its counsel,Respondent could not give raises at Plainville while the Union's campaign and anelection were pending, but when that was "settled" the Company would be free to dowhat it wanted about raises,except that if the Union got into the plant, any raise wouldbe negotiated with it 12On an unidentified date in mid-April,Tolbert called employee Emmett J. Brown infor the usual talk.That morning Brown had notified Tolbert that he was quitting;nevertheless, Tolbert called him in later that day and he and Lipson asked Brown thebasic question found above,after first advising that they were calling all employees tothe office to explain Respondent's position about the UnionBrown replied that hedid not think the Union would help the workers a bit. Tolbert said that if he felt sopositive about that, he might go out and tell the other workers how he feltBrownreplied that he did not want any workers mad at him. Brown asked Tolbert about araise for the workers, and Tolbert gave the same reply as he had made to Stanley asfound above.1371 These findings are based on credited testimony of numerous witnesses of GeneralCounsel,and admissions of Tolbert and WootenHowever, I make no finding that supervisors in these talks asked any witnesses if theysigned union cards or went to union meetings, for employees who testified to this, suchas Robert T. Bailey, Willie F. Drain, Roy Max Tomlinson,Marvin E Jackson,BarbaraJ.Gravitt,and Eddie Stanley,placed such questions in short talks which consisted forthe most part of nothing but the question from Tolbert, at times with a short answerfrom the employee,other times not ; some were vague about the dates and details of thesetalks;others contradicted themselves on the point;and their general credibility was fur-ther weakened by the fact that they very reluctantly admitted other remarks by Tolbertwhich indicated that there was far more to each discussion along the lines stated byother witnesses and the supervisors as found above.I therefore credit denials of Tolbert,Wooten, and Lipson of any questions about signing of cards or attendance at unionmeetings(except as noted hereafter),particularly since their other admitted questionswere well calculated to, and did in some cases, lead employees to disclose their unionsentiments,as Tolbert admitsza I find this talk on credible testimony of Tolbert and partial corroboration fromadmissions of Stanley.I do not credit other testimony of Stanley to the effect thatTolbert suggested he tell other employees the Union was not good for workers and notneeded in the plant,for, even if I credited Stanley's testimony about queries about theunion card and attendance at union meetings,his answers were noncommittal and notthe type of positive answer indicating an antiunion bias consistent with the Companyviews, which might lead Tolbert to suggest that he express his feelings to other workersand thus support the Company position.Is This talk is found on clear and credible testimony of Tolbert,as corroborated inPart by testimony of Brown,whose memory of the occasion was very vague,particularlyon the exact terms and sequence of the talk about raises In view of his unimpressivetestimony on this, I do not credit other testimony of his at variance with the findings,particularly in the face of Tolbert's categorical denials. TREND MILLS, INC.151When some employees were questioned about their union views, they replied thatthey felt a union would be good in the plant, based on their experiences in otherplants, and others said they were not sure if it would work in Plainville. In responseto such answers, Tolbert and Wooten repeatedly referred to workers' experienceswith the same Union in the nearby Dixie Bell textile plant.'4Thus, when WilliamHolbert told Tolbert that he thought the Union would be a good thing in a big mill,but not in a small place like Trend, he explained that he had seen how workers atDixie Bell had lost worktinie.Tolbert then told him, "If you feel that strongly" aboutit, "you might tell the other workers how you feel, and find out how they feel."WhenDixie Bell entered the discussion, Tolbert also reminded employees that workers therewere on "short time" (which was a seasonal condition in the industry and at Plainvilleat the time) and that when orders for products dropped off during the slow season,so that workers were on "short time" or laid off, the Union could do nothing about it,because the Union could not get orders for Respondent. Employee Eugene T. Autryanswered the usual questions by Tolbert by saying that he did not know too muchabout the Union, and they then reverted to the Dixie Bell situation, where both knewthat the workers had been talking about a strike during the contract negotiations, andTolbert asked Autry what would happen if the Union organized Trend Mills andcalled a strike at Plainville.Autry asked what he meant, and Tolbert asked him if hehad not just finished building a new home.Autry said, "Yes,"and Tolbert askedwhat would happen if Autry was out of work 3 or 4 months during a strike. Autryreplied that he did not know, but he guessed "that the First Federal [holding themortgage on his home] would probably take over the house."In response to the usual queries, Barbara J. Gravitt told Tolbert she had heardabout the Union, but did not know anything about it, and her "nerves had stood aboutall they could," mentioning that she had relatives and friends working at the DixieBell plant, that they were on "short time," talking about a strike, having argumentsabout the Union, and a "rough time," and that there had been some fighting reportedthere during the labor trouble.Gravitt told Tolbert her nerves were so torn up thatshe wanted to take her hat and quit her job. Tolbert talked her out of quitting, sayingthat what she did or how she voted about the Union was entirely her own business,that he did not want to talk to her about that.In the discussion with employee Mills H. Lemons, Tolbert said that Lemons couldsay anything he wanted to about the Union, it would have no effect on his job.Heasked where Lemons' father worked. Lemons said, "At Dixie Bell," and added thathe knew about the labor situation there and it was not good, his father was on slacktime, and the workers there had been promised many things by the Union but it hadgotten them nothing.Tolbert said he had heard talk of a strike there, and askedLemons if he and his father were the only ones working in his family. Lemonsreplied they were.Tolbert commented that if his father lost his job at Dixie Bell, thenLemons would be the sole support of the family, to which Lemons agreed.He alsosaid that if the Union came into Plainville, and "if we start having labor and strikeproblems, our customers would take their business elsewhere where they can get theirorders filled, and that could cause the Company to lose some customers and alsocause slack time."Tolbert also said that whatever Lemons wanted to do, or haddone, about the Union was his own business, that he could do as he pleased, that ifhe had signed a card it would not affect his job, but that he should think it over care-fully before he did anything, as he had a responsibility toward his family.Lemonsthen admitted that he had signed a card. Tolbert asked him if he had been to a unionmeeting.Lemons said he had. Tolbert replied that be had a right to go to unionmeetings, and told him to get the facts on both sides and then make up his mind, butassured him that his job would not be affected by whatever he did.'5Tolbert and Wooten talked to brothers Loyad E. and Jerry Carter together in theoffice.As will appear hereafter, both boys were active in soliciting employees to signunion cards.After Tolbert asked the basic question about the benefits of the Union"The record shows that in November 1962 there had been a Board-conducted electionat the Dixie Bell plant, about 10 miles from Plainville, which the Union won, and there-after it conducted protracted negotiations for a contract with the employer, but althoughithad promised the employees many things, no contract had been signed at the time theUnion began its campaign at Plainville.Many of the Plainville employees had relativesand friends working at Dixie Bell, who had told Plainville workers about the Dixie Bellsituation, and it was freely discussed by workers at the Plainville plant.The Unionvictory and negotiations at Dixie Bell were also discussed in various union leaflets dis-tributed at Plainville."The Lemons talk is found on the basis of credited testimony of Lemons and admis-sions of Tolbert.Testimony of either witness at variance with the findings is not credited. 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDin this plant, the boys replied that they thought it would benefit them by getting morewages and better working conditions if it was run right, mentioning that their fatherworked at the local Celanese plant where the Union had represented the workers foryears and had done a good job. Tolbert agreed that the Union would probably do agood job in a place as large as Celanese, but he did not think it would help workersin a place as small as the Plainville plant.He also said that President Munchak hadalways taken a personal interest in his workers and done everything he could forthem, and that any benefits they got would come from the Company, and the Unioncould not get them anything which the Company could not give. Tolbert also out-lined the present company benefits, and said the Company was paying the best wagesit could afford to pay. Tolbert also added that if the boys had any complaints aboutwages, jobs, or working conditions, they should come to Tolbert who would alwaystry to straighten it out if he could.Tolbert also mentioned the Dixie Bell plant, andthat employees there were on slack time.Wooten said that employees there had beendriving new cars before they tried to get the Union in, but that when they went on"short time," they were losing their cars and "riding bicycles." In closing, Tolberttold the boys he was not trying to tell them how to vote, because they could make uptheir own minds and do whatever they wanted, but he was only explaining the situa-tion and why he and the Company felt the Union would not help the workers in thissmall plant, and that they did not need it there.1eIn separate talks with some workers who approached him for his views about theUnion, Wooten asked them the same questions as Tolbert asked, expressed similaropinions about wages and other advantages at Plainville, compared their wages andworking conditions with those at the Dixie Bell plant, expressed the opinion that theUnion would not "work out" in a small plant like Plainville, indicating to some thathe had once lost a good job in another plant because of a union, and concluded withthe same reminders that the final decision as to whether they wished to vote for oragainst the Union would be theirs in an election.17Respondent argues strongly that the questions put to employees were not unlawfulbecause they came incidentally in the course of frank and legitimate exchanges ofviews and opinions about unionization between employer and employees. It is clearthat much of each discussion involved such lawful expressions of views by both sides,and that most of the Employer's statements on the disadvantages of unionization,illustrated by references to happenings in other unionized plants, were legitimateexpressions of opinion on some possible consequences of unionization to the employeesin their job security and aspects of their personal life,18 but Respondent also admitsthat questions about union sentiments and knowledge of unions, both in general andwith respect to this Union, in fact caused many employees to disclose their prounionor antiunion sentiments.This was not a mere happenstance during lawful exchangeof views, for Lipson admitted that the interviews were designed to learn employees'grievances, and that during the campaign and these discussions Respondent made ananalysis of the work force to show which workers were against the Union. frominformation "volunteered" by the employees or others, and that Lipson and Tolbertthereby learned most workers' views on the subject I am satisfied that much of thisinformation was "volunteered" in response to Respondent's questionsHence, I findthat the systematic and all-inclusive interrogation of workers during these talks abouttheir union sentiments were not incidental or casual queries, but deliberate inquiriesdesigned to find out the extent of the Union's "inroads" into the work force, werewell calculated to coerce and restrain employees' exercise of their right of free choiceof representative protected by the Act (even though Respondent took pains to telleach one that the way he voted was his own decision), and that Respondent therebyviolated Section 8 (a)( 1) of the Act.I also find that Respondent violated Section 8 (a) (1) by:(1) Lipson's, Tolbert's, and Haines' suggestions to employees that they couldalways bring their grievances direct to management for settlement. Lipson's directsettlement of the grievance of Chastain about Sunday work, and Tolbert's similarconsideration of grievances and attempts to settle them on the spot. By this conduct,Respondent made it clear both by word and action to employees that they did notneed a union but could bargain and settle their own grievances directly with manage-16 These findings are based on credited and mutually corroborative testimony of Tolbert,Wooten, and the two Carters17 These findings are based on credited testimony of Wooten, Mincey, C. W. Wilson, andRobert F. Payne.1s SeeMayfair Midwest, Inc.,148 NLRB 1602. TRENDMILLS, INC.153ment, and this amounted to a promise(and in Chastain's case a grant)of benefit wellcalculatedto coerce employeesin the exerciseof their free choice ofbargainingrepresentative.la(2)Tolbert's suggestionsto Emmett J. Brown and William Holbert that they tellother employees the antiunion views they had expressed to him.20This unlawful conduct is the type which under well-settled Board law would bewell calculated to undermine a union's position with the employeesand dissipate itsmajority status, and would normally justify a rejection of the defense of lack ofmajority status or good-faith doubt of such status on a refusal-to-bargain issue, undertheJoy Silk Millsdoctrine.However, the record clearly shows that all this conductoccurred after the Union on April 11 announced publicly to employees that it hadsigned up 71 percent of the Plainville workers and had filed a petition with the Boardfor an election.The record shows that all of 54 cards offered as proof of its majoritystatus are dated prior to April 11, the date the petition was filed and the cards wereformally received by the Board's Regional Office as evidence supporting the petition.The complaint alleges that the Union achieved majority status on or about April 8.Hence, it is fundamental to the position of General Counsel on the basic refusal-to-bargain issue and the application of theJoy Silk Millsdoctrine that the majority statusas of April 8 or I1 be established.Respondent argues that no bona fide majority infact existed on the latter date, hence an essential element of General Counsel's caseis lacking, and it cannot be said that Respondent's actions were taken, or designed, todissipate the majority status.This requires examination of the authorization cardsoffered on this point.B. The alleged refusal to bargain1.The appropriate unitAs found above, the Union began its campaign at the Plainville plant only and itspetition in the representation case claimed a unit of production and maintenanceemployees confined to that plant, with the usual exclusions.Respondent does nothere contest the specificinclusionsor exclusions.There is no proof that the Unionextended the campaign at any time material herein to the Rome or Dalton plants.Respondent contended in the representation proceeding that the only appropriate unitcomprised the three plants, or in the alternative, Rome and Plainville, on the theorythat prior to and during the campaign Respondent had been preparing to effect amerger of operations of the three plants, on the basis of an economic decision reachedlong before, and that the solidation had not been completed before the campaignsolely because of the illness of its president, Theodore M. Munchak.This issue waslitigated in the representation case, in which the Regional Director found that thePlainville plant unit was appropriate, and rejected the proof indicating the projectedmerger and its effect as largely speculative.Respondent adduced evidence heretending to show that certain steps of the merger pending at the time of the R-casehearing (May 8, 1963) had since been taken, to the extent of transfer of some Romeoperations to Plainville, involving expansion of that plant.However, when thehearing herein began, the consolidation was not complete, all three plants were stilloperating, and it appeared that even after the changes are completed, the three plantswill stillbe operating, though the exact fate of the Rome plant has not been decided.Munchak also admitted that in October 1963, the operations at the three plants werestill entirely separate and subject to different marketing conditions, which would notmutually affect operations at the three plants.On these facts, I must find that, whilethere is indicationof a growing interrelation between the three plants which mightincrease as andwhen Respondent's merger and expansion plans are completed, as ofthe time when Munchak testified there was still enough disparity between the opera-tions of the three plants to indicate that a unit limited to Plainville was not inappro-priate.Hence, as the Union had confined its organization campaign to that plant, ICincinnati Cordage and Paper Company,141 NLRB 72;American ManufacturingCompany of Texas,139 NLRB 815, 816;The Triple AAA Water Co.,142 NLRB 803, 807.'Reeves Broadcasting&Development Corporation(WHTN-TV),140 NLRB 466, 467;Brennan's, Inc.,147 NLRB 1545I find no violations of the Act in Tolbert's or Wooten's statements indicating that (1)forced shutdown of the plant, layoffs, or loss of overtime might be an action forced onRespondent If the Union compelled it to pay wages or give benefits it could not afford,(2) if a strike were caused by the Union, loss of work occasioned thereby might have anadverse effect on workers with debts,etc., (3)Respondent's legal inability to consider orgive raises while the union campaign and an election were pending,or (4) Respondentwould consider employees for promotions or job vacancies in accordance with its normalpolicies as vacancies appeared. 154DECISIONSOF NATIONALLABOR RELATIONS BOARDfind on all the facts that all production and maintenance employees of Respondentat its Plainville, Georgia, plant, including the tufting machine fixer, serger fixers, plantclerical employees, shipping department employees, and the local truckdriver, butexcluding over-the-road truckdrivers, office clerical employees, professional employ-ees, guards, Byron Reeves, Pat Tortosa, John L. Wooten, Ralph White, the dispatcher,the plant manager, and all other supervisors as defined in the Act, constitute a unitappropriate for purposes of collective bargaining within the meaning of Section 9(b)of the Act 212.The alleged majority statusThe record shows that in the period April 10 through 19, 1964, Respondentemployed 96 people in the appropriate unit found above. The minimum number ofcards to establish a majority is 49.General Counsel offered 54 cards in evidence,which will be discussed in groups where possible for sake of brevity.22a.Cards not signed by employees23I conclude that the following cards are not reliable evidence of majority status:William A. Fox did not sign the card containing his name nor authorize anyone to,fill it out or sign it for him.His repudiation of the name written on the card is cor-roborated by the obvious difference between that writing and his actual signaturewhich he placed on the back of the card under a written repudiation of the signatureon the face, when interviewed later and privately by a Board agent. Benjamin H.Coulter received a white card as part of a union paper, like that issued by the Unionon March 20, 1964, as noted hereafter, but denied that he signed the proffered cardcontaining his name or anything similar to it.242iThis is the unit found appropriate by the Regional Director after full litigation ofthe issueIn reaching this decision I have considered carefully the testimony adduced byRespondent in the representation case, and the extent to which testimony of Munchakshows changes in the overall operating picture of the three plants.It is well settled that,even where a single-plant unit and multiplant units are ap-propriate, the Board will often find that the smaller unit is appropriate, particularlywhere the union confines its campaign and majority claim only to that unit. SeeLiebmenn Breweries, Inc. of New Jersey,142 NLRB 121, 124, 12522Most witnesses called to prove cards(except those repudiating cards)gave credibletestimony that they signed, or authorized execution of, cards on or about the dates setforth thereon, but all before April 11Where some witnesses' memories failed them onthe date, as in the cases of James E. Shelley, Jerry M McClure, and John Smith, Iconclude that their cards were signed or execution authorized sometime before April 11,on the basis of credited testimony of O'Shea that he received them all by the 9th, anddeposited them with the Board on the 11th with the petition filed that dayI also havenoted that all cards offered bear a date stamp of April 11,showing their receipt on thatdate at the office of Region 10.23The ensuing findings on each card are based on credible and uncontradicted testimonyof the person named on the card,except where otherwise noted24Knowing beforehand that Fox and Coulter would repudiate their alleged signatures,General Counsel tried to impeach them as his own witnesses by offering genuine samplesof their signatures made the day they testified,claiming they were "necessary"witnesseswhose testimony could be impeached by the party calling them, by proof of a genuinesignature, on the theory that if mere comparison of the two writings in each case in-dicated they were the same, this would clearly prove that both were falsifying, andentitle me to find that they in fact signed the cards.General Counsel did not show thateither witness was hostile; nor did he prove how the cards got into the hands of theUnion, whether by mail or messenger;and the mailer or messenger,if any, was not iden-tified.While I rejected the offer of recent signature by Fox as an improper attempt toimpeach his own witness,without any proof that he was hostile (he was no longer em-ployed by Respondent when he testified),comparison of this signature with Fox's signa-ture on the back of the card shows clearly that the same hand wrote both, and that adifferent writer signed the name on the face of the cardEven though the questionedand proven writings in Coulter's case appear on inspection to have similarities in forma-tion of some letters, I find no rule of law or evidence under which the signer of a pieceof paper, which is not required by specific statute to be signed or witnessed,can fall inthe category of a "necessary"witness as to the paper,so as to permit his impeachmentin this manner and acceptance of other acts by him to prove the contrary of his sworntestimony.Even if both witnesses' adoption under oath of recent signatures be treatedas a sworn statement or affidavit as to that signature, it is well settled under the rulesof evidence applicable in the Federal Courts that prior(and perhaps contemporaneous) TREND MILLS, INC.155Sometimebefore April 11, Willie Cunningham signed a blue authorization cardlike the oneoffered by General Counsel (General Counsel's Exhibit No. 60), butwrote nothingon it but his name, and gave it back in that condition to employee JesseCarver who had solicited him to sign.Carver had told him only that it was "formore money"; Cunningham did not iead it before he signed, and knew nothing aboutits contentsor purpose except what Carver told him, from which he gathered that itwould be used by Respondent to get him more pay. After talking to another employeewho advised him not to sign, Cunningham got the card back from Carver in order tomutilate his name.Carver said he couldnot use itunsigned, so Cunningham threwit into a trash can, still blank except for his signature, and never saw it again until aBoard agentshowed it to him in July in a private interview, at which time he printedhis name on the back with the notation "I did not sign no card."He rejected theproffered card as the one he signed, saying the one he signed and discarded had hisfingerprintsmarked in glue from his fingers in the upper corner; the proffered cardhas no such soil marks; however, he admits the signature on the card looks like his 25The other information now appearing on the card, while correct, is in another hand-writing, as is thename "JesseCarver" in the space for signature by the solicitor orrecipient of the card.Although Jesse Carver was called by General Counsel afterCunningham and testified at length aboutthe signingof his own card, he gave notestimony about the Cunningham card, hence Cunningham's testimonyon it standsuncontradicted, and from this and the card itself I find that Cunningham signed thecard, gave it otherwise blank to Carver, then retrieved it and threw it away, stillblank except for signature, and that in some unexplained fashion it was filled in laterby another person 26 and sent to the Union. On these facts I conclude that Cunning-ham first signed the card and gave it to Carver with the implied authority to fill it inand give it to the Union, but then retracted that action and authority by getting itback and throwing it away.Hence, the card is not reliable evidence counting towardmajority status.27Some timebeforeApril 8, 1964,JamesH. Kirby and J. R. Bennett got blueauthorization cards withunion leafletsat the plant gate, and were thereafter solicitedto sign them by employee William Holbert, an employee solicitor for the Union.Holbert told each that the cards were needed to get an election, and that there wouldbe an electionif 70 percent or more workers signed them.Kirby replied that if thatwas all it was, Holbert should go ahead and sign a card for him and send it in. Kirbywrote his name and address on a slip of paper and gave it to Holbert, and at the sametime Bennettgave Holbert his name, address, and telephone number on another slip.Both employees told Holbert to fill out and sign the cards and send themin.Bennetthad read the blue card that he got beforehand, and on the basis of the wording on it,various union leaflets he had read before, and other remarks of Holbert, he under-stood that the card would be sent to the Board to getan election,at which he couldvote as he pleased, and that after the Union won the election, he could join it or notas he pleasedKirby never read the card he got at the gate, or theone sent infor him.Neither employee gave anyone other than Holbert authority to use the informationthey gave Holbert or to send in cards for them.Holbert later told Bennett that hehad not filledout or sentin the card for Bennett, but had some other unidentifiedperson do it.He never told Kirby anything about his disposition of the Kirby slip,although the latter heard that some other worker had sent in a card for him.Holbertcorroborated both men on the stated "election" purpose for which the cards wouldbe used, and admitted he did not state any other purpose, and that he also told themthe cards would be kept confidential, that no one but the Union would know who hadsigned them.He made these statements to them on the basisof similar statementsself-contradictory statements under oath cannot be treated as having any substantive orindependent testimonial value ; at most they can be used to discredit sworn testimony ofa witness, and, if they do that, there is then nothing of record (absent other, independentcredible proof) on which the trier of the facts can make a finding.Cf.N.L.R.B. V. Quest-Shon Mark Brassiere Co, Inc.,185 F. 2d 285, 289 (C.A. 2), cert. denied 342 U.S. 812;G & H Construction Company,130 NLRB 923, 930.asThe signature on it strongly resembles a genuine signature of Cunningham on GeneralCounsel's Exhibit No 6121The "Jesse Carver" at the bottom of the card appears very much like the provensignature of Carver on his own card, and the fact that he did not testify to contradictCunningham warrants the inference that he could not truthfully deny Cunningham'sstory.However, though a strong suspicion arises that Carver retrieved the card fromthe trash can and sent it in without authority from Cunningham, I find it unnecessary tomake any finding to this effect.On these findings, I admit the card, General Counsel's Exhibit No. 60, and provensignature,General Counsel's Exhibit No. 61, in evidence 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDmade to him by employee Winford (Junior) Tomlinson, Jr., who had solicited him tosign a similar card, and by Union Business Agent James O'Shea. The cards offeredas the documents of Kirby and Bennett were in fact filled out by employee JerryMcClure on April 8 at the request of Holbert who gave him the slips of paper whichKirby and Bennett had filled out, and were given to the Union by McClure.McClure's testimony, and inspection of the cards, shows that he stapled these slips ofpaper to their respective cards before he sent them in, but those slips were not on thecards when offered, and there is no proof as to what happened to them. I reject thesecards on two grounds: lack of general or specific authority from Kirby and Bennettto anyone other than Holbert to complete and send them in, and, even if that basicdefect were cured, the clear proof from all witnesses concerned that the only purposemade evident to both employees was that the cards would be used only for an electionand no other purpose.28 I had reserved decision on the admissibility of the allegedKirby and Bennett cards, and now reject them as not proven to be actual or authorizedacts of either employee.Charles R. Johnson received a blue card sometime before April 8 from an unidenti-fied employee who told him it would be used to get an election.He did not read thecard, but gave another employee, whose name he did not know but described as ayoung, sandy-haired man working on a beamer, the card and a slip of paper with hisname and address, telling him to put them on the card and send it in. The man saidhe would do it.McClure testified that when he came to work the night of April 8,Holbert gave him a piece of paper with Johnson's name on it, and asked him to put iton a union card, which he did at the same time he filled out cards for Bennett andKirby,He attached the Johnson data slip to the card itself, but the slip is not nowattached to the card offered, though it bears a staple mark showing something hadonce been fastened to it; the whereabouts or disposition of the slip is not shown in therecord.On these facts I must reject this card as evidence of majority status becauseof the lack of substantial and credible proof that it was made out by McClure uponeither specific or general authority from Johnson. I therefore reject this card, GeneralCounsel's Exhibit No. 26, on the offer of which I had reserved decision.Respondent claims numerous employees who either signed cards, or had otherssign for them, did so solely upon the representation that they would be used only toget an election.Before considering the reliability of their cards, the contemporaneousremarks of the Union to employees about the cards must be outlined, as there is noproof that Respondent discussed the purpose or effect of the cards with them.Therecord shows that the first release of the Union was a white leaflet distributed by itsagents at the plant gate on March 20, 1964. The four-page document listed benefitsreceived by carpet workers who were members of this Union in other plants, suggestedthat Plainville workers could get the same benefits and a better standard of livingthrough a union contract at their plant by filling out the "pledge card printed below,"and urged them to join the Union and "win a union contract for your plant."Aunion authorization card was printed as an integral part of the leaflet, with dottedlines indicating it could be cut out.Addressed to the Union at its Dalton, Georgia,office, the card stated:(DATE) ----------------------------1963I hereby accept membership in the Textile Workers Union of America, affiliateof the AFL-CIO-CLC, and of my own free will hereby authorize the TextileWorkers Union of America, its agents or representatives to act for me as acollective bargaining agency in all matters pertaining to rates of pay, wages,hours of employment, or other conditions of employment with my employer,-----------------------------------NAME OF COMPANYIt had blanks to be filled in with the signer's name, his address and phone number,his employer, and other facts about his job. Prominent at the top was the word"Confidential"; at the bottom the card also stated "no initiation fee" and "no duesuntil you have a signed contract."These cards will be called "white cards" to dis-tinguish them from blue authorization cards distributed later in the campaign whichdo not contain the three words and phrases last quoted above, and which state inthe body:(DATE)----------------------------196-28EnglewoodLumber Company,130 NLRB 394;Morris & Associates, Inc.,138 NLRB1160, 1164.As will appear below, this limited purpose of the cards comprised the wholethrust of the Union's representations to employees,employee solicitors,and, through them,to other employees. TREND MILLS, INC.157I hereby accept membership in the Textile Workers Union of America of myown free will and do hereby designate said Textile Workers Union of Americaas my representative for the purpose of collective bargaining in respect to rates ofpay, wages, hours of employment or other conditions of employment.The Union became interested in the plant when employee John Pope conferred withBusiness Agent James O'Shea on March 12, 1964, about dissatisfaction of workerswith working conditions at Plainville.After its first distribution of leaflet with cardon March 21, O'Shea on March 23 or 24 conferred with employees Pope, Lumis B.McCormick, and Jerry M. McClure, explaining the Union's organization and opera-tion, and instructing them how to solicit other workers to sign authorization cards. Indescribing the Union's procedure, he said that: Under the law the Union needed onlya majority of employees signed up to be recognized as bargaining agent, but it hada policy of getting about 65 to 70 percent signed up before he asked the employerto bargain with it. If the employer denied recognition, the Union petitioned theBoard for an election, giving the signed cards to the Board.He emphasized that thecards would be kept secret and never shown to the public, and that only thesigner,the Union, and the Board would know who had signed cards.He explained thebargaining procedure if the Union was recognized or won the election, pointing outthat no dues were payable by employees until the Union got a signed contract fromthe employer.He gave the three employees blue cards for solicitation of otherworkers.At a secondmeetingon March 31, attended by about 11 employees, O'Sheareported on the number of cards procured, and said they needed about 65 to 70 per-cent of the workers signed up before the Union could ask for an election.Heemphasized the confidential nature of the cards, telling employees they could voteas they pleased, for or against the Union, in the election, that if the Union won andcame into the plant, the employees could still join or not join the Union as theypleased, and that if they signed the card they did not have to pay any union duesuntil a contract was negotiated and signed.He also told them that under Georgialaw, although they signed cards, they still did not have to belong to the Union.Henever told them that by signing the cards they became members of, or joined, theUnion, or that they were presently "authorizing the Union to represent them"; themost he said on this point was that aftersigningthey "had the protection of theUnion" if the employer discharged or otherwise discriminated against them.As theUnion did not have a card majority at this meeting, O'Shea urged those present toget more cards signed, and appointed several worker committees to solicit for thatpurpose. In soliciting workers thereafter, the committee members told workers sub-stantially what O'Shea had said about the election purpose.Thus, Winfred (Junior)Tomlinson told workers (including his brother Roy Max Tomlinson) the only reasonfor signing the card was to get an election, that it was "for a vote"; when some workersasked him if they would be making more money if they signed the card, he replied,"No, we will be just like we are, we have not had an election."However, the recorddoes not show that any of the employee solicitors told employees that the card wouldpresently put them under the "protection of the Union" for any purpose 29At afinal meeting on April 7 or 8, attended by about 22 workers, O'Shea announced that21That the election Purposewas impressedon the solicitors by O'Shea to the exclusionof all else, and that they in turn emphasized only this purpose in their solicitations, ishighlighted by the fact that two solicitors, Winfred Tomlinson, Jr., and Jesse Carver,knew fromreading thewhite leaflet that they were signing the attached white card partlyto enable the Union to getmore benefitsfor them, which indicated "representation forcollectivebargaining"; yet theydid not statethis purpose to workers.Other facts in-dicating the overriding emphasis on the election purpose are: (1) the Union's filing of thepetition on April 11 without giving Respondent a chance to respond to its April 10 re-quest for bargaining,which Respondentreceived April 12; and (2) the Union's distributionof a leaflet at the Dalton plant on April 18 or 19 advising workers there about thecampaign and filing of the petitionat Plainville, and urging that they could have theirown union by65 percent or more of them signingTWUA cards, sending them to theUnion,and representing that the cardswould be "confidential.The Company never seesthem.Theyare used to showthe Government to get an election in your plant " Al-thoughO'Sheaprofessed no knowledgeof this leaflet, he did notdenythat it was Issuedby the Union,and its composition including the same name,address, andtelephone num-ber atthe bottomas the Unionused in the Plainville campaign,convincesme that it wasan official union propaganda leaflet, and a cogent Indicationof the Union's intent tosecure cards at Plainville only for an election. 15SDECISIONSOF NATIONALLABOR RELATIONS BOARDenough signed cards had been procured to make a majorityand winthe election, thathe would notify Respondent of that fact, and if Respondent refused recognition(which O'Shea says he expected), the Union would petition the Board for an elec-tion 30It is clearfrom the above facts that the only actual and announced purposeof procurement of the cards was to secure an election, in which employees whosigned were not bound to vote for the Union, nor even to join it later if the Unionwon.The Union's whole conduct was thus clearly calculated to point out to employ-ees only this limited purpose of the cards, and to impress on them that the card didnot obligate employees in any way.Respondent claims cards bearing the names of 12 employees who did not signcards,31 but authorized others tosignand fill themin,must berejected because theseemployees gave that authority only on the representation that the cards would beused only foran electionI consider theseseriatim:Robert L. Mincey received a white card, read it over, had his wife fill it out, signeditpersonally, and mailed it to the Union on March 24.No one talked to him nordid he read any literature about it before he signed it, but he testified that he under-stood the card was "for us to have a union out there," and "to get aunion," that noone talked to him aboutan election,and he did not know how the Union would getintothe plant, although he "figured it would cometo an election," and if it cameto that he would vote "yes."He admitted that he heard "everybody" talk about "ourunion election" and he "took for granted the union was for an election, you have gotto have an election to have a union,' and "we were betting onour election." It isclearfrom this testimony that, although he had read the card and presumably couldunderstandthe wordingon it,Mincey realizedhe was signinga documentdesignedto geta unionin the plant, and that, while he was not sure about the exact proce-dure, he understood that an election was necessary before the Unioncould get in.However, since he clearly wanted the Unionin, I must concludethat he signed thecard with the understanding from it that it amounted to a voluntary adherence tothe Union even beforean election,and despite the prevalent talk aboutthe election.I consider the card reliable evidence toward majoritystatus 32Loyad E. Carter on March 21 had his wife sign the white card he cut out of theleaflet distributed on the 20th.He read the card before she signed, and knew thatitwas anauthority to the Union to represent him, which he understood both fromreading it and what he had been told about such cards by his father who had beena unionmember 17 or 18 years. He says he signed it to get the Union in the plantto help the workers get more pay and benefits.He also admitted that before theUnion came in, and could get benefits,an electionwas necessary, and that he learnedfrom talk with other workers that there would be an election if enough of them signedcards, that the card did not bind him to vote either way at the election, and that hecould join the Union if it came into the plant.While he knew that an election wouldhave to be held before the Union could get benefits for him, I find he signed the cardto enable the Union to represent him for that purpose, hence the card is reliableevidence toward majority status.On some date shortly before April 1, John Pope authorized McCormickto fill in,sign, and send in a blue card for Pope.McCormick did it on or about March 26.Pope was the employee who had first contacted O'Shea about bringing the Union intoPlainville and, when he asked McCormick to send in the card, he explained toMcCormick that he had talked to O'Shea, the card was "to organize the Union," andthe Unionneededa certain percentagesignedby employees in order toget an election.Pope had been in the past a member of the United Furniture Workers Union in anearby furniture factory, and he hadseen similar unionauthorization cards there andknew theirbasic purpose.33From these facts I find that Pope authorized McCormick11The above facts are found from credited admissions of O'Shea and numerous witnessesof General Counsel.Testimony of O'Shea at variance therewith is not credited.n Robert L. Mincey, Loyad E Carter, Clifford W Wilson, Winfred Hobgood, Jr, RobertT.Bailey,Robert L. Pruitt,Willie F Drain, Hollis V. Bailey, Jack H Jones, EddieStanley, Benny Stanley, and John Pope12 SeeCumberland Shoe Corporation,144 NLRB 126833These findings are based mainly on credible testimony of McCormick and O'Shea, ascorroborated in part by testimony of Pope.While testifying, Pope was laboring underthe handicap of knowing that he had an incurable bone and blood disease ; he was ob-viously sick when testifying, which accounts in large part for his vague and self-contradictory testimony.However, he admits various talks with O'Shea both at theunion hall and elsewhere, and admits he might have authorized McCormickto send in acard for him, but cannot recall the incident. I therefore have credited his admissions tothe extent that they are consistent with the clear testimony of McCormick and O'Shea. TREND MILLS, INC.159to send in the blue card for him with knowledge that he was thereby designating theUnion to represent him for collective bargaining, and conclude that the card shouldbe counted toward majority status.Clifford W. Wilson had received the union leaflet and white card passed out onMarch 20, and understood from it that the white card was to join the Union in orderto get more benefits in the plant.On or about April 8, William Holbert solicited himto sign the card to "join the Union," Wilson said he was agreeable, and authorizedHolbert to get a card, fill it out, sign it for Wilson, and send it in.Holbert did so onApril 8 and reported this to Wilson on the 9th.Wilson had talked about the bluecard with Holbert just before giving the authority, and knew from reading the leafletand from Holbert's remarks that he was thereby "signing up for" the Union for hisown benefit, whether or not it got into the plant.He also knew that the card wouldbe used to procure an election, that he could vote either way in the election, and jointhe Union either when he signed the card or later on; at another point he stated hewas signing the card "to go ahead and join up if they won at that time." It is clearfrom this testimony that he knew the card would presently affiliate him with theUnion for his benefit, regardless of an election. I conclude that this card should becounted toward majority status.After Winfred Hobgood, Jr., got the white card with leaflet, he had his wife readboth to him, had her fill out and sign the card, and he mailed it to the Union onMarch 23.While he did not understand the big words on the card, he understoodthat the cards were "for better pay and to be under a union." Lumis McCormickhad told him beforehand that the card would be used for an election, so he also under-stood it was "to have an election" in which he could vote as he pleased, and that ifthe Union won the election he could join it; he did not consider the card as forcinghim to vote for the Union at anytime.He understood that if he signed the card"things would get better on the job if they won the election," "that the cards wouldbe used to get a vote, and if the Union won, it would bring better things." This clearlyindicated that he signed with the idea that the Union would act for him to get betterwages and working conditions, though possibly after an election. I conclude theHobgood card should be counted toward majority status.Robert T. Bailey received and read over the white card with leaflet on March 20.About the same time he was told by Lumis McCormick and others that he shouldsign it because they needed a certain percentage of employees signed to show thatthey "wanted a union," and if a majority wanted it, they would hold an election tosee if it would come into the plant.He was told by his brother, a union mem-ber, that in such an election the employees had a chance to decide if they wanteda union or not, that they did not have to join but could if they wanted to. From allthis he gathered that by signing the card he was joining the Union and acceptingmembership in it "if it was going to come in."After hearing these explanations, hefilled out the card (except for the date), signed it, and mailed it to the Union some-time before April 11.34While it appears that most of the information Bailey gotabout the card clearly emphasized that it would be used to get an election afterenough workers had signed the cards, and he says he signed it largely to "go along"with the other workers who, as he was told, were also signing, and that he could voteas he pleased in the election, he also gathered from the card itself that he was in effectpresently accepting membership in the Union, conditioned only upon its winningthe election.On this basis, I conclude and find that the card is reliable evidencetoward majority status.Sometime in March 1964, employee J. B. Drain, with whom Robert L. Pruitt rodeto work, solicited him twice to sign a blue card, saying it was to get an election, andthat about 70 percent of the workers had to sign cards before they could get an elec-tion.At first Pruitt refused to sign, but the second time said he would not sign butDrain could sign one for him and send it in if he wanted, it did not make any differ-34This witness contradicted himself seriously by saying on direct examination that hefilledout, executed, and mailed the card entirely himself, and on cross-examinationadmitted he lied, saying he had his sister do it all for him.He also repudiated hisearlier statement to the Board which is consistent with his direct testimony. I havedecided that his direct testimony is more likely the truth, after having compared hisadmitted initials put on the back of the card at the request of a Board agent isith thewritten signature on the face, which comparison indicates that he probably signed thefaceThe card has a date of April 5 written in pencil, which is not explained in anyway, but I find from the Board date stamp on the back that it was received by the Boardfrom the Union on April 11 (with the petition) so that the Union must have received itthat day or earlier 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDence to Pruitt.Pruitt did not see or read the blue card offered in evidence before itwas filled out by someone,nor was it ever read to him. J. B. Drain was not calledto testify about this, but the card is filled out and dated March 30, 1964, all in onehandwriting, which appears far different from the rather crude initials which Pruittput on the back of the card in July for a Board agent. On these facts I must concludethat Pruitt authorized the signature of a blue card on his behalf only on the repre-sentation that it would be used for an election, and find that it is not reliable evidenceof majoritystatus.35Willie F. Drain received the white card with leaflet on March 20, but never readthe document. Shortly after he heard some employees say that the cards should besigned to see if a majority of the employees wanted an election.He then had hiswife fill out and sign the card for him and mail it to the Union on March 25.36 Hetestified that he had her send the card in to "find out what they had to offer, whatthere was about it, to get more information."He indicated steadfastly that he didnot know that the card was an "authorization" for the Union to "represent him forpurposes of collective bargaining," and does not know the meaning of the words inquotes; his understanding at the time was only that there would be an election, buthe was "not obligated for nothing"; 37 at another point he stated his understandingof the card was "to see who wanted it and who did not, to find out if it was worthrunning an election for it or not, and to explain to some of the people what theywould be getting, and what they would not be getting," he did not understand thathe was thereby"lining up on one side or the other";the card was"to bring us in andlet us know what would happen and what there was about it." On the basis of thisuncontradicted testimony,I find that Drain sent the card in only to secure more infor-mation about the Union,and understood it would be used only to find out if thereshould be an election, and that by signing it he was not obligated in any way.38I conclude that the Drain card cannot be counted as reliable evidence toward major-ity status.Hollis V. Bailey received the usual white card and leaflet at the gate, and had hiswife fill it out for him and mail it in to the Union on March 28.He glanced at thecard before she did this, but did not understand what it said because he reads onlypoorly.Before she filled it out, he heard from employees that there would be anelection if enough employees signed cards and sent them in, and on that understand-ing he told his wife to send it in.There is no proof that he tried to, or could, readthe leaflet that came with the card. I hereby admit the white card (General Coun-sel'sExhibit No. 39)in evidence as sufficiently authenticated,but I find that Baileyhad the card sent in only because he understood it would be used for an election, andthat it is therefore not reliable evidence toward majority status.39I find from credible testimony of Jack H. Jones and Jesse Carver that Carver askedJones to sign a blue card shortly before April 3, telling him that if enough employeessigned the cards they would have an election, and that a certain number had to signae There is no proof that Pruitt talked to other workers or to O'Shea,or read the cardor any union literature,which might warrant any inference that he might also haveunderstood that he was joining the Union or making it his bargaining agent.Hence, theruling in theCumberland Shoecase,supra,Is Inapposite.The situation here is far morelike that In Jas.H. Matthews&Co., 149 NLRB 161 (re the White card)."Drain could not remember the date this was done, and his wife did not testify, butthe card is dated March 25, 1964, in the same handwriting as the remainder of the writ-ing on It which he said was his wife's.87He told these things to two different Board agents who took statements from himprivately on July 5 and October 16,1963, but the agent preparing the first statementapparently did not put this down,but wrote the contrary of It, to the effect that he wasauthorizing the Union to represent him for collective bargaining.The second statementdoes, however,contain the gist of his testimony on this point.80 In reaching these findings,I have also considered both statements given by Drainto Board agents, but have placed no reliance on the first, insofar as It tends to contradicthis sworn testimony on the stand,for it Is clear that on this point It contains a statementdirectly opposite to what he told the agent at the time, and I am convinced he did notrealize this when he signed that statement.However, he adopted much of the pertinentparts of the second sworn statement,consistent with his sworn testimony.80 See footnote 35, above.General Counsel offered a second blue card(General Coun-sel'sExhibit No. 40)which Bailey admitted was apparently prepared by his wife, butdenied he authorized her to send It in at any time. I reject the offer of this card. TRENDMILLS, INC.161to get an election 40He also advised him the card would be used only to get artelection.Jones cannot read, so he took the card home to his wife who filled it outand signed it for him in his presence and at his request, but without reading it to him.He then took it back to Carver who signedit inthe lower left corner, put the dateApril 3, 1963, on it, and sent it to the Union 41 I admit Jones' card (General Coun-sel'sExhibit No. 45) in evidence as sufficiently proved, but I find that Jones author-ized its execution and transmission on the representation that it would be used onlyto get an election, and conclude that it is not reliable evidence of majority status.Jas. H. Matthews & Co., supra.Business Agent O'Shea gave Eddie Stanley the usual white card in a leaflet onMarch 20, without saying anything to him about it. Stanley cannot read or write,so he took it home to his uncle, William Barnett, who read the whole document to,him and then, at his direction, filled out and signed the card for him, and Stanleythen mailed it to the Union. In reading the leaflet to him, Barnett told him the cardwas "to vote to get a Union in there," and that he could vote any way he wanted;he did not state any other purpose for the card, such as joining the Union, but he did'tellEddie that if the Union won the election, he could either join or not join theUnion as he pleased.While his uncle told him the card "could be used for an elec-tion," he did not say that was the only purpose. Examination of the card (GeneralCounsel's Exhibit No. 79) shows that Stanley cut it out of the white leaflet previouslydescribed, which clearly does not say anything about an election.Hence, althoughStanley testified without contradiction to the remarks about an election by his uncle,I do not credit his further testimony that his uncle read them out of that leaflet, andcan only infer that they were not prompted by anything in that paper.On the con-trary, it is inferrable that if Barnett read aloud all that was in the leaflet, Stanleycould only have understood therefrom that signing of the card would help to get himthe benefits which the Union described in it, and that this was one of the things whichthe card would enable the Union to get for him. Thisisnotinconsistent with Bar-nett's remarks that the card "would be used for an election."Thus I find that, beforeStanley had the card executed for him, he was apprised of both purposes for whichthe card would be usable, and as the firstis ineffect a designation of the Union toget benefits for him, I find that the card is reliable evidence of majority status. SeeCumberland Shoe Company, supra.Jack B. (Benny) Stanley received a blue card from employee Loyad E. Carter atthe plant sometime before April 1.At the time, Carter told him the employees hadto sign them to get an election "in the Union," and that a certain number had to besigned for that purpose.Carter did not otherwise explain the card or state any otherpurpose of it.Before that, Stanley had attended a union meeting (apparentlyMarch 31) at which he heard the statements of O'Shea found above. Stanley tookthe card home, read it over, and then had his wife fill it out and sign it in his pres-ence on April 1. The next day he took it back to Carter. Stanley testified that fromhis reading of the card before his wife filled it out, he understood it to mean that"we would sign the cards, get them to represent us, to vote on it and let the Unioncome in, that we could vote either one way or the other."However, I am satisfiedand find from the card and his whole testimony that he understood from the cardwording alone that the Union would "represent" the workers for some undefinedpurpose, but that he also knew from the union announcements and remarks of Carterthat they would also be used to get an election.Hence, on his understanding of thefirst purpose, I find that the card is reliable evidence of majority status.In summary, I find that eight cards in this group should be counted toward major-ity status, while four should not.B. Cards signed by employeesWinfred Hobgood, Jr., was active in soliciting employees to sign blue cards, tellingDale Young, Anderson D, Chastain, and Barbara Joe Gravitt, among others, thatthe cards were being signed by employees to get an election, and that they should'"go along and sign" so that they all could have an election, that they needed aboutw Carver's testimony indicates that he was telling Jones, as he told other employees,the gist of what O'Shea had told him and othersabout the election purpose of the cards,and need for more, apparently at the meeting of March 31, as outlined above.a Carver did not testify about this, but the proven signature on his own card (Gen-eralCounsel's Exhibit No.69) is apparently the same writing as his name on theJones' card.206-446-66-vol. 154-12 162DECISIONSOF NATIONALLABOR RELATIONS BOARD70 percent of the workers signed up to get the election, and that at the election theycould vote either way they pleased.Hobgood did not state any other purpose forthe card.Young testified that he read his card before he signed it and turned it in,but insisted that his understanding of the words then and now was that he wasauthorizing the Union to ask for an election, and to "represent us in an election."This appears credible in light of what Hobgood told him, hence I conclude thatYoung signed the card only for that limited purpose, and that it is not reliable evi-dence of majority status.Although Hobgood, Lumis McCormick, and WilliamSmith solicited Chastain to sign a blue card and all told him the same story aboutits election purpose, he read and understood the wording on it before he signed andturned it in and understood therefrom that he was presently "joining the Union,"whether or not it came into the plant with an election. In addition, McCormick orSmith told him the card was "for a union and to get a vote." Clearly, Chastain wasmade cognizant of two purposes for the card, one being acceptance of membershipin the Union and designation of it as his bargaining agent. I find Chastain's cardreliable evidence of majority status.In addition to the election purpose stated by Hobgood to Gravitt, he also told herthat if she did not sign the card, and the Union won the election, she would lose herjob.Gravitt refused to sign the card then, but took it with another blank card to thehome of her friend, employee Alice Louise Bowling, on April 6 to discuss the mat-ter.Gravitt's brother, employee Clifford Ray, was also present.Gravitt told Bowlingwhat Hobgood had said to her, including the fact that 70 percent of the workers hadalready signed, the Union was "coming in," and if the two did not sign they wouldlose their jobs.She also urged Bowling to sign because "they would get moremoney."Bowling read the card and at first refused to sign it, but after Gravitt'sremarks about losing their jobs, and Ray's added comment that the Union would knowfrom the signed cards who had signed for the Union and who had not, Bowling filledin and signed her card.Gravitt then did the same with hers.42Although this evi-dence shows that one probable reason for Bowling's execution of the card was thepossibility that they might get more money thereby, it appears that Gravitt andBowling took very seriously the threat of loss of job stated by Hobgood, whomGrav-itthad known for some years, and that this threat of possible reprisal from theUnion, which was enhanced by Ray's remarks about the Union's knowledge of whofavored the Union and who did not, was well calculated to obliterate any otherreason stated to the two girls as the inducement to sign the card.While there is noproof that the Union authorized or can be charged with this threat, nevertheless itwas the most prominent factor in their signing of the cards and, by analogy with theBoard's rulings that threatening and coercive remarks by an employer, or even inde-pendently by outsiders, may affect the employees' freedom of choice in an electionand thus vitiate it, even though they thereafter have the protection of the secrecy ofthe voting booth, I must conclude that the clear threat of reprisal by the Union(which would be sure to know if they did not sign cards), initiated by Hobgood, anactive employee solicitor for the Union, was enough to vitiate the signing of thesecards, even though both girls read them before signing and may also have had someidea that they could be used to get better working conditions.Obviously, a clearthreat of job loss is far more potent in coercive effect than a vague possibility ofmonetary benefit accruing from signing the card 43 I therefore find that the Gravittand Bowling cards are not reliable evidence of majority statusLeroy Jones signed a blue card on April 8, after reading it over and understandingfrom the words that it involved acceptance of membership in the Union.He signedonly after repeated solicitations both at the plant and at home by various workers,who told him the card was merely for an election.On one occasion the unionadherents told him that if he did not sign they would "take me up before the boys,"42The talk at Bowling'shouse isbased on credited testimony of both women.Raydid not testify on this point.43There is no proof that either woman had received or read the first white leafletreciting union benefits. It is also significant that, although Ray (who had signed awhite card March 25) testified that he read that leaflet and knew its contents, he did notrecite them to Gravitt or Bowling in trying to induce them to sign up, but merelyenhanced the coercion in Hobgood's threat, as relayed by Gravitt, byemphasizingthat theUnion would be well aware if they did not sign up.The overriding considerationmustalways be whether the employee was given an un-trammeled freedom of choice, and whether that was interfered with by employer,union,or some outsidesource.SeeN.L.R.B. v. Dadourian Export Corporation,138 F. 2d 691,892, 893 (C.A. 2). TREND MILLS, INC.163-which meant to him that they would "mob me." He still refused to sign, saying hewanted to do as he desired. Finally, after further solicitation at his home, he signedthe card "so I could have a little peace" and on the understanding that it was intendedto be used only to get an election without "signing my rights away." This uncon-tradicted and credible testimony indicates that he signed the card unwillingly, for alimited purpose, and in order to avoid further solicitation and threats to hale him"before the boys." I find that it not reliable evidence toward majority status, eventhough he was aware of the meaning of the words on the card.44Respondent claims that at least 13 other cards signed by employees must berejected because the signers did not or could not read or understand them, butrelied only on the representation of other employee solicitors that they would beused only to secure an election. I find from credible testimony of Ray Bunch, LarryR. Brown, Marvin E. Jackson, Jerry A. Penney, Donald C. Skeen, Millard E. Weaver,Roy M. Tomlinson, Russell Edwards, Wm. N. Smith, and William Holbert, thateach was told by the employee or agent who solicited him that the card was needed(or would be used) in order to get enough signed cards to hold an election, that thecard would be held confidential, and that no other purpose or use of the card wasstated or indicated to him. In addition, Brown had been solicited by workers fouror five times, but always refused to sign; however, when Wyman Autry again solic-ited him with the above explanation, asking him to "go along with the other boys,to help them get an election," emphasizing the confidential nature of the card andthe fact that Brown could still vote as he pleased in the election, Brown gave in andsigned on April 8, both because of the last statements and to stop employees frompestering him further.Substantially the same representation was made to Jerry A.Penney by Agent O'Shea just before he signed his card 45 Since it is clear fromthe repeated and emphatic remarks of O'Shea to workers about the election pur-pose, and the arguments stemming from that purpose which he and employee solici-tors used to get them signed during the intensive drive for signatures at and afterthe second union meeting, all of which the solicitors passed on to unsigned employeesat the plant thereafter, I am convinced and find that the above workers had impressedon them and were led clearly to understand that the cards were needed, and wouldbe used, only to get an election and that they were not bound thereby in any manner,and that this purpose was impressed on their minds to the effective exclusion of anyother purpose stated on the cards or expressed otherwise in union literature.Hence, Imust reject these cards as reliable majority proof4eI also find from credible testimony of Wyman Autry, Mills H. Lemon, John Smith,Emmett J. Brown, and Warner Roden,47 that, while each of these witnesses at or" See case cited in previous footnote.45 Penney testified vaguely and with much self-contradiction from a sickbed, long afterthe event, and as his recollection was obviously very hazy, due to his condition, counselagreed that his two statements to the Board, dated July 18 and October 16, 1963, shouldbe considered for all purposes, in connection with his sickbed testimony, to determine thetruth.The July 16 statement merely shows he signed a card for O'Shea at a meeting.The October statement clearly sets forth statements by O'Shea indicating the electionpurpose like those found above, and indicates that they were probably made at theMarch 23-24 meeting In it Penney also denies any knowledge at the time that theUnion was being made his "representative"Penney's personal testimony in large partjibeswith the latter statement, hence I have concluded that the only representationsmade to him were those found above, and that although be says in his October statementthat he read the card before signing, he did not gather from its wording any other pur-poses than that stated by O'Shea.161 consider the ruling inCumberland Shoe Company, supra,inapposite on the facts,mainly because of the intensive and narrow thrust of the Union's arguments and effortstoward an election.4'iBrown could not read well enough to understand the "big words" on the whitecard, but got the meaning when his wife read it to him, as well as the leafletHe re-ceived no information from any other source.Roden signed and mailed in a white cardabout March 20, after reading both card and leaflet. It was apparently lost, and whenemployee solicitors told him his name was not listed at the union hall as a signer, hesigned a blue card for Lumis McCormick about April 1, after McCormick had emphasizedthe great need for it to get an election.However, I must assume he knew, as he testified,that the first card would authorize the Union to represent him presently, at least to getan election, and that the same purpose was in mind when he signed the substitute bluecard which is in evidence, for he thought that the blue card had the same wording asthe white.Hence, I conclude he clearly understood that the latter would authorize theUnion to represent him generally if it won the election 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDbefore signing cards heard the representations from solicitors for the Union whichhave been found in the preceding paragraph, they were also told at the same timesome of the benefits which the Union might get them in the plant, or that signingof the card would enable the Union to help workers get such benefits, or that thecard would appoint the Union to act for the employees in the plant if it won theelection.Hence cards of these witnesses should be counted toward majority status.I also find that cards of the following employees should be counted because theircredible testimony indicates that all of them read the card and understood its wordingand meaning, as well as wording of the white leaflet issued with the white cards, orother literature, although most of them were told and had impressed on them in oneform or another, and understood, the election purpose in substantially the termsstated by O'Shea and his employee solicitors as found above: Clifford Ray, NewtonF. Rogers, Jr., Jesse Carver, James E. Shelley, Winfred Tomlinson, Jr., Jerry W.Carter, Jerry M. McClure, Ronald K. Nix, William H. Barnes, Edward E. Chastain,Eugene T. Autry, James L. Causby, Robert F. Payne, Lumis B. McCormick, andCharles F. Keown483.Conclusion on majority status and the refusal-to-bargain issueSummarizing the above analyses, I find that prior to April 11, 1963, the Unionreceived only 30 cards which were executed or authorized under circumstances indi-cating they were reliable evidence of majority status,49 and as this falls far below48Testimony of Autry, Causby, Payne, and McCormick indicates that their understand-ing from thesesourceswas that they were presently selecting the Union as their repre-sentative to function as such if it won the election. I consider this a present designation,subject to cancellation upon a condition subsequent; ie., loss of the election. Substan-tially thesame conclusioncan be drawn as to the understanding of Loyad E. Carter,C.W. Wilson, Hobgood, R. T. Bailey, Roden, E. J. Brown, John Smith, W. Autry, andLemons, whose card signings have been analyzed above.Keownreadonly the white card, but is not sure about the leaflet.He says he turnedin the cardto "learn moreabout it, and if I still liked it and if it was as good as theysaid it was, I was going to go ahead and vote for it" ; before he signed, workers solicitedhim almostdaily, stating only the election purpose as outlined above.However, from allhis testimony I conclude that he was in effect appointing the Union as his representative,but subject to cancellation of the authority after be learned whether the Union would gethim all the things it promised ; I think he must have learned theseunionrepresentationsfromthe white leaflet.+eThroughout the hearing General Counsel argued that, in view of the coercion to whichemployees were subjected by Respondent, the Board should apply the strict rule of paroleevidence to each card, deciding its validity only on the fact of signing.This argumentiswithout merit for several reasons.At the outset, the unfair labor practices of Re-spondent occurredafteremployees had signed or authorized execution of cards and theUnion had completed its solicitation, and I find no theory by which later coercion canbe extended backward so as to rule out all testimony as to what outside influences fromparties other than Respondent created the understanding on which employees executedcards.Second,this argument cannot, of course, apply to cards which certain employeeslever saw, signed, or which were sent in without their knowledge or authorization.Third, under the principles stated inEnglewood Lumber Company,130 NLRB 394, andCameoLingerie, Inc.,148 NLRB 535, all the circumstances of the signings must be con-sidered to determine not only what was said to employees, but also whether there was infact contemporaneous coercion or duress exerted by parties other than Respondent. Infact, the salutary need for careful examination of all circumstances of the signing ofcards isdemonstrated in this case by O'Shea's admission that the Union as a matter ofpolicy never relies on procurement of a mere 51 percent of signed cards in a unit beforeseeking an election, but always procures from 65 to 70 percent, because it recognizesthe ever-present possibility of forged cards, some not signed under actual authorization,and that in otherinstancessigners may change their minds after signing.The instancesof cards signedwithout authorization, the use of one after it had been repudiated, andprocurement of others by coerciveremarks, asfound herein, show that the union policywas realistic.Nor canGeneralCounsel's argument be supported by the fact that many witnessescalled by him had refused to honorsubpenas,but retained special counsel to fight en-forcementproceedingsby theBoardin the U.S district court.The fact that they tookthese steps but were unsuccessful and finally testifiedunderorder of that court does notautomaticallymakethem hostilewitnesses or serveto affect their credibility.QuoEnterprises,Inc.,140 NLRB 1001, 1003. TREND MILLS, INC.165the 49 minimum required, I find that the Union did not represent a majority of.employees in the appropriate unit aforesaid on or prior to April 11, 1963. Lacking-such status before April 11, and in the absence of proof that Respondent's unfairlabor practices found above began, or could have had any effect on that status, beforeApril 11, when the Union ended its solicitation campaign with the petition for an-election, I am unable to conclude that those unfair labor practices can be consideredon any theory as evidence of a bad-faith doubt of a majority status (which did notexist) or of an attempt to undermine any status of the Union, within the principleofJoy Silk Mills, supra.50Hence, Respondent was not required to bargain with theUnion on and after April 11, 1963, in response to its demand of April 10. I there-fore grant Respondent's motion to dismiss the amended complaint insofar as it-charges Respondent with an unlawful failure and refusal to bargain 51C. The alleged interference with Board processLate in September 1963, General Counsel subpenaed numerous employees ofRespondent to testify at the initial hearing of this case at Rome on October 8. Shortlyafter getting their subpenas by mail, many of the employees brought their subpenas,with an accompanying letter from counsel for General Counsel,52 to Wooten andTolbert, asking what they were, what they should do with them, and whether theyhad to appear at the hearing in response to the subpena or appear at the union hallas requested in the letter.Most of these employees indicated plainly that they didnot know anything about court, and did not want to appear because they would losetime from work. Some said that they did not want to come to court to be ques-tioned about the union card, because they felt the cards they signed were confiden-tial, that no one was supposed to see them.A few indicated reluctance to appearbecause of personal reasons, such as medical treatment.When William N. SmithaskedWooten if he had to go to court, and if the paper was legal, Wooten said hedid not think so, but "if it was a court order, you would have to go." Smith repliedthat if he did not have to go, he would not.When employees asked Tolbert about itat first, most of them asked what "they" would do to them, or what would happento them, if they did not go to court. Tolbert read the subpena shown him by thefirst few employees and told them that, as far as he could see, there was no penaltystated on it for not going to court, and he did not think there would be any penaltyif the worker did not appear,53 but it was apparently a legal subpena from the Board,and the worker could go or not, as he or she decidedReferring to the letter, Tolbertsaid he did not think the worker had to comply with the letter, that nothing couldbe done to him if he did not.When other workers continued to ask Wooten ques-tions about the subpenas, he asked Tolbert what he should tell them.Tolbert calledRespondent's counsel who advised him that under the Act, when persons did nothonor subpenas, the Board could procure an order of the Federal court directing50 SeeN L.R B. v Harold W. Koehler,et al,Partners,d/b/a Koehler'sWholesaleRestaurant Supply,328 F. 2d 777 (C.A. 7), and cfFlomatic Corporation,147 NLRB1304.In this connection,there is a signicant lack of substantial proof that Respond-ent took any unlawful specific retaliatory steps, such as discharge or other actual dis-crimination,against any employees whose union affiliation or sentiments it had procuredby its interrogations and promisesNeither General Counsel nor the Union have citedany cases which would indicate that subsequent unfair labor practices of the type foundabove by an employer are sufficient to deny its defense of a good-faith doubt of majoritystatus to a refusal-to-bargain claim, or to establish a majority status for the Union whichnever existed beforehand."This conclusion makes it unnecessary to analyze the circumstances surroundingRespondent's letters of April 16 and 24, and its later conduct,for purposes of determin-ing the validity of Respondent's claim of bona fide doubt of majority status. See casesIn preceding footnote.eaThe letter,after referring to the enclosed subpena and requesting attendance of theemployee a half-hour early on October 8, also requested the employee to meet withcounsel for General Counsel on the 7th at the union hall in Rome"in order to reviewwith you in advance the testimony which you will give at the hearing "0 Tolbert was correct in his appraisal of the subpena,because the yellow subpena issuedby the Boardcontainsno statement of any violation of law or penalty for not obeyingits direction.The only intimation of that lies in the single word at the top "Subpena"which,while it is a modern contraction of the earlier Latin form "subpoena,"whichmeans "under penalty," does not convey the idea of any penalty or punishment to theordinary reader; nor did the form letter sent with the subpena by counsel for GeneralCounsel indicate that consequence in any way. 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir appearance,which could be served on them by a U.S. marshal,and if they did'not appear in response to the order,they could be fined or sent to jail.The attorneysaid that probably, as a practical matter, the Board might have subpenas served bya U.S. marshal,and not go to the extent of getting a court order.54Tolbert toldthis procedure to Wooten,and also in substance to the workers who queried himabout it thereafter,telling them that they had to decide personally whether to go,and, if they did, they need only tell him and Respondent would let them off fromwork.When some employees did not appear at the hearing of October 8, and Gen-eral Counsel charged in the presence of Tolbert that there had been interference withBoard process by Respondent,Tolbert prepared a notice that afternoon which heread to employees at the 4 p.m.change of shifts, and also posted over his name onthe plant bulletin board.The notice read:We are still getting questions from employees about the Labor Board hearingthat is being held and whether employees who have received subpoenas haveto go and testify.We want to make our position clear.Whether an employee goes to the LaborBoard hearing or not ishis own decision.We have not told anyone to go.Wehave not told anyone not to go.Whatyou doisupto you.Iwant to saythat the Company does not object and holds nothing against any employee whodoes go to the hearing and testifies.I also want to say that the subpoenas you have received from the LaborBoard are lawful and the Labor Board can obtain a court order requiring youto go to the hearing and testify.55When Loyad E. Carter asked Wooten on October 7 if an employee had to appearunder the subpena if he did not want to,Wooten replied that he did not have to goif he did not want to, but if he did the Company would let him go, that the decisionwas up to him.When Carter asked what would happen if he did not go, Wootensaid that a "court order"might be served on him, and he would have to go, and ifhe did not, a deputy marshal would lock him up.The morning of the 8th,CartertoldWooten he had to go to the hearing that day.Wooten asked if he had a "courtorder."Carter said it was.Wooten replied that then he had to appearLater inthe day, Carter told Wooten it was not a court order, and Wooten then said it wasup to him to decide what he wanted to do, he was not going to tell him what to do,but if he wanted to go to the hearing, he would be given time off from work to go.Carter then asked for time off,got it, and went to the hearing.56Wooten also toldsome workers in Carter's hearing that they were not required to appear at the unionhall in response to the letter from General Counsel.57On the afternoon of October 9, before the start of the second shift, Tolbert sawsecond-shift worker Dale Young talking to first-shift employees at work, causingthem to stop work while he talked.At this time,one worker reported to Tolbertthat Young was telling workers they would be fined several hundred dollars if theydid not appear at the hearing.As Young was about to start work, Tolbert askedhim if he had been going around trying to get workers to go to the hearing.Youngcs It Is apparent from various colloquys between counsel about the subpenas at thehearing, that Respondent's counsel was speaking from personal experience as a formermember of the staff of the General Counsel of the Board and from extensive experienceIn trial work in cases under the Act.55The above findings are based on credible and mutually corroborative testimony ofTolbert and Wooten, and documentary evidence, as corroborated In substantial part byadmissionsofGravitt,Bowling, and William N. SmithTestimony of other employeewitnesses In conflict therewith is not credited.sa Carter lied about having a court order, explaining In testimony that he used thisas an "excuse" to get permission to attend the hearingThis is not credible in face ofWooten's remarks the day before which plainly indicated that such permission would begiven if requestedThere is a strong suspicion that the second talk with Wooten wasdeliberately staged by Carter for an ulterior motive, for be says he went back to checkwithWooten after hearing other workers say that both supervisors had told them thesame thing Wooten told Carter on the 7th, and after conferring with counsel for Gen-eralCounsel and Business Agent O'Shea the night of the 7th about his talk withWooten that dayCarter actually testified on the 9ths7These facts are found from credited testimony of Wooten, corroborated in part byadmissions of Carter. In view of Carter's vacillation In his testimony on this point,I do not credit any of his testimony at variance with the findings. TREND MILLS, INC.167denied it.Tolbert told him this was not Young's concern, whether they went to thehearing, that he should leave them alone and not bother them while at work, that itwas none of his business whether they went to court or not, and that if workers didnot want to go the hearing of their "own free will," that was their business, not his.Immediately after this incident, and after consultation with Respondent's attorney,Tolbert read to the assembled employees and also posted on the bulletin board anotice stating:The Labor Board hearing is still going on.We have heard it said that someemployees are afraid that if they go to the hearing and testify they will be dis-charged or mistreated by the Company. This is not true.Any employee who desires to go to the hearing to testify is free to do so. Iwant to assure you that no employee will be discharged or mistreated in anyway for going to the hearing and testifying.If any employee wants to go to the hearing and testify, he should notify hissupervisor and the Company will make arrangements to let him off and to pro-vide transportation if needed.58The record shows that workers had long been accustomed to seek out supervisors,particularly Tolbert, for advice on personal and other problems, and that he alwaysfreely gave them the best advice he could. I find that workers voluntarily approachedTolbert and Wooten in like manner for advice about the subpenas served on themby mail, and that when employees indicated their reluctance to appear in court forvarious reasons, Tolbert indicated truthfully that the subpenas on their face did notcarry any penalty for failure to appear, hence in his opinion nothing would happento them at that time if they did not appear, but that thereafter court proceedingscould be taken to enforce their appearance, and that the decision about honoring thesubpena was their own decision, and the Company would give them time off if theydecided to go to the hearing. I find nothing in this advice which tended to encourageemployees to disobey the subpenas, or which interfered with Board process in anyother manner.59Nor do I find any violation of the Act in Tolbert's warning toYoung to stop trying on company time to induce workers to attend the pending hear-ing.It is clear that such conduct interfered with employees while at work, andTolbert had a right to prevent any interference with their work by others duringworking time. I therefore grant Respondent's motion to dismiss the amended com-plaint insofar as it charges Respondent with illegal conduct in the opinions andadvice it stated to employees about the subpenas and their enforcement and shallrecommend that the complaint be dismissed in that respect.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connec-tionwith the operations of Respondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow thereof.V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices violatingSection 8(a)(1) of the Act, I shall recommend that it cease and desist therefromand take certain affirmative action designed to effectuate the policies of the Act. Inview of the limited nature of the unfair labor practices found herein, I shall recom-mend only that Respondent be ordered to cease and desist from any like or relatedconduct.18These facts are found on clear, credible testimony of Tolbert, as corroborated in partby testimony of Young. I do not credit Young's testimony at variance therewith, be-cause of his vague and vacillating testimony on the talk , It is notable that in responseto one question of the Union's counsel, Young said his impression of Tolbert's remarkswas that he was accusing him of trying topreventemployees from attending the hearing59 If such encouragement could be implied on any theory, the implication was promptlycanceled by Respondent's oral and printed announcements of the 8th and 9th whichmade it clear that it was standing neutral, leaving the employees to decide whether toattend the hearing, and offering time off and transportation if they obeyed the subpenasConsidering all the facts in context, Respondent's conduct falls far short of the type ofemployer conduct found illegal by the Board inCertain-Teed Products Corporation,147NLRB 1517. 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the basis of the foregoing findings of fact and the entire record in the case, Imake the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce within the meaning of See-lion 2(2), (6), and (7) of the Act, and the Union is a labor organization within themeaning of Section 2(5) of the Act.2.By interrogating employees regarding their union sentiments, promising andgranting them benefits and suggesting direct negotiation of grievances with Respond-ent, and actual settlement of such grievances with employees, to dissuade them fromchoice of or adherence to said Union as their bargaining agent, and suggesting thatthey express antiunion views to other employees, thereby interfering with, restrain-ing, and coercing employees in the exercise of rights guaranteed to them by Section 7affecting commerce within the meaning of Section 8(a) (1) and 2(6) and (7) of theAct.3.All production and maintenance employees at Respondent's Plainville, Georgia,plant, including the tufting machine fixer, serger fixers, plant clerical employees, ship-ping department employees, and the local truckdriver, but excluding over-the-roadtruckdrivers, office clerical employees, professional employees, guards, Byron Reeves,Pat Tortosa, John L. Wooten, Ralph White, the dispatcher, plant manager, and allother supervisors as defined in the Act, constitute a unit appropriate for purposes ofcollective bargaining within the meaning of Section 9(b) of the Act.4.The Union was not at any time mentioned in the amended complaint thefreely chosen collective-bargaining representative of a majority of Respondent'semployees in the above unit, and was not the exclusive representative of employeesin such unit within the meaning of Section 9(a) of the Act.5.Respondent has not at any time mentioned in the amended complaint failed orrefused to bargain with said Union in violation of the Act, or engaged in any coerciveconduct toward its employees except as found above.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact, conclusions of law, and the entirerecord in the case, and pursuant to Section 10(c) of the National Labor RelationsAct, as amended, I recommend that the Respondent, Trend Mills, Inc., its officers,agents, successors, and assigns, shall:1.Cease and desist from interrogating employees regarding their union senti-ments, promising and granting them benefits and suggesting direct negotiations ofgrievances with Respondent, and actual settlement of such grievances with employ-ees, to dissuade them from choice of or adherence to said Union as their bargainingagent, or suggesting that they express antiunion views to other employees, or in anylike or related manner interfering with, restraining, or coercing their employees inthe exercise of rights guaranteed to them by Section 7 of the Act.2.Take the following affirmative action which is designed to effectuate the policiesof the Act:(a) Post at its Plainville, Georgia, plant, copies of the attached notice marked"Appendix." 60Copies of said notice, to be furnished by the Regional Director forRegion 10, shall, after being duly signed by its authorized representative, be postedby Respondent immediately upon receipt thereof, and be maintained by it for aperiod of 60 consecutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be takento insure that such notices are not altered, defaced, or covered by any other material.(b)Notify the Regional Director for Region 10, in writing, within 20 days fromreceipt of this Decision, what steps Respondent has taken to comply herewith.61w In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrialExaminer" in the notice. In the further event that the Board's Order be en-forced by a decree of a United States Court of Appeals, the words "a Decree of the UnitedStates Court of Appeals, Enforcing an Order" shall be substituted for the words "aDecision and Order."81 In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read: "Notify the Regional Director for Region 10, in writing, within10 days from the date of receipt of this Order,what steps the Respondent has takento comply herewith." INT'L BROTHERHOOD ELECTRICAL WORKERS, LOCAL 903169"It is further recommended that the amended complaint be dismissed insofar as itcharges Respondent with an unlawful refusal to bargain or with any coercive con-duct other than that found in this Decision.APPENDIXNOTICETO ALLEMPLOYEESPursuant to the Recommended Order ofa TrialExaminer of theNational LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tions Act, as amended,we hereby notify you that:WE WILL NOTinterrogate our employees regarding their union sentiments,.promise or grant them benefits, or suggest direct negotiationof grievances withus, or make actual settlement of grievanceswith them,in order to dissuadethem from the choice of or adherence to TextileWorkers Union of America,AFL-CIO-CLC, orany otherlabororganization of our employees,as theircollective-bargaining agent, or suggest that they express antiunion views toother employees,or in any like or related manner interfere with, restrain, orcoerce our employees in the exercise of rights guaranteedto them bySection 7of the Act.All ouremployees are free to become or remain,or to refrain from becoming orremaining,members of the above Union or any other labor organization.TREND MILLS, INC.,Employer.Dated-------------------By------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutivedays fromthe date of posting,and must not be altered,defaced,or coveredby any othermaterial.Employees may communicatedirectly withthe Board'sRegionalOffice, 528 Peach-tree-Seventh Building, 50 SeventhStreet, NE., Atlanta,Georgia,Telephone No. 8763311,Extension5357, if they haveany questions concerning this notice or compli-ance with its provisions.International Brotherhood of Electrical Workers, Local UnionNo. 903andGulf Coast Building and Construction TradesCouncilandPass Development,Inc.Cases Nos. 15-CC-235 and15-CP-38.August 2,1965DECISION AND ORDEROn June 1, 1965, Trial Examiner George J. Bott issued his Decision.in the above-entitled proceeding, finding that Respondents hadengaged in and were engaging in certain unfair labor practices withinthe meaning of the National Labor Relations Act, as amended, andrecommending that they cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.The Trial Examiner also found that the Respondents had notengaged in certain other unfair labor practices and recommended thatthe complaint be dismissed with respect to such allegations.There-after, the General Counsel filed exceptions to the Decision and a sup-porting brief.154 NLRB No. 10.